—Order, Supreme Court, New York County (Stuart Cohen, J.), entered October 16, 1995, which *269granted plaintiifFs motion for partial summary judgment to the extent of granting judgment on the cause of action for an account stated and dismissing defendant’s counterclaims and affirmative defenses, and denied plaintiffs cross motion to compel disclosure, unanimously modified, on the law, to deny plaintiffs motion with respect to the cause of action for an account stated, and otherwise affirmed, without costs.
Defendant’s affirmative defenses and counterclaims were properly dismissed as insufficiently pleaded and factually unsupported. However, with respect to plaintiffs cause of action for an account stated, there was sufficient evidence in the record consisting, in part, of plaintiffs own letters to defendant during 1992 and 1994 and plaintiffs principal’s admission that he spoke with defendant while in the hospital, to raise an issue of fact as to whether defendant made timely oral objection to the reasonableness of amounts billed. In any event, the amounts billed were set forth in summary fashion, unsupported by any evidence of plaintiffs hourly rate or the billable hours spent on the items listed (see, Diamond & Golomb v D'Arc, 140 AD2d 183; Scheichet & Davis v Steinger, 183 AD2d 479). Concur—Milonas, J. P., Nardelli, Tom and Andrias, JJ.